Final Execution Version FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 8, 2009 (this "Amendment"), is by and among (a)MISSION BROADCASTING, INC. (the "Borrower"), a Delaware corporation, (b)certain Lenders (as defined below) and (e)BANK OF AMERICA, N.A., as administrative agent (the "Administrative Agent") for itself and the other Lenders party to that certain Third Amended and Restated Credit Agreement, dated April1, 2005 (as amended, supplemented, and restated or otherwise modified and in effect from time to time, the "Credit Agreement"), by and among the Borrower, the lending institutions party thereto (the "Lenders") and the Administrative Agent.Capitalized terms used herein without definition shall have the meanings assigned to such terms in the Credit Agreement as set forth on Annex I. WHEREAS, the Borrower, the Majority Lenders and the Administrative Agent have agreed to modify certain terms and conditions of the Credit Agreement as specifically set forth in this Amendment; NOW THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Borrower, the Lenders and the Administrative Agent hereby agree as follows: §1.Amendment to Credit Agreement.The Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as AnnexI. §2.Amendment to Exhibit C to Credit Agreement.Exhibit C to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Exhibit C to AnnexII. §3.Amendment to Exhibit G to Credit Agreement.Exhibit G to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Exhibit G to AnnexII. §4.Amendment to Schedule 5.09 to Credit Agreement.Schedule 5.09 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.09 to AnnexII. §5.Amendment to Schedule 5.16 to Credit Agreement.Schedule 5.16 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.16 to AnnexII. §6.Amendment to Schedule 5.17 to Credit Agreement.Schedule 5.17 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.17 to AnnexII. §7.Amendment to Schedule 5.21 to Credit Agreement.Schedule 5.21 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 5.21 to AnnexII. 5432461v.2 25690/685 Amendment to Schedule 7.05(a) to Credit Agreement.Schedule 7.05(a) to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 7.05(a) to AnnexII. §8.Amendment to Schedule 7.10 to Credit Agreement.Schedule 7.10 to the Credit Agreement is hereby amended in its entirety and replaced with the document attached hereto as Schedule 7.10 to AnnexII. §9.Amendment to Add a New Schedule 1.01(A) to Credit Agreement.A new Schedule 1.01(A) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 1.01(A) to AnnexII. §10.Amendment to Add a New Schedule 5.17(c) to Credit Agreement.A new Schedule 5.17(c) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 5.17(c) to AnnexII. §11.Amendment to Add a New Schedule 6.17(a) to Credit Agreement.A new Schedule 6.17(a) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 6.17(a) to AnnexII. §12.Amendment to Add a New Schedule 6.17(b) to Credit Agreement.A new Schedule 6.17(b) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 6.17(b) to AnnexII. §13.Amendment to Add a New Schedule 7.02(l) to Credit Agreement.A newSchedule 7.02(l) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 7.02(l) to AnnexII. §14.Amendment to Add a New Schedule 7.06 to Credit Agreement.A newSchedule 7.06 to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 7.06 to AnnexII. §15.Amendment to Add a New Schedule 8.01(a) to Credit Agreement.A newSchedule 8.01(a) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 8.01(a) to AnnexII. §16.Amendment to Add a New Schedule 8.01(b) to Credit Agreement.A newSchedule 8.01(b) to the Credit Agreement is hereby added in its entirety in the form attached hereto as Schedule 8.01(b) to AnnexII. §17.One-time Limited Waiver.In accordance with Section 11.01 of the Credit Agreement, the Administrative Agent, the Majority Lenders and the Majority Revolver Lenders hereby agree to waive any Default arising under Section 8.01(e) of the Credit Agreement as a result of any breach of Section 7.09(a) or (b) of the Nexstar Credit Agreement, but only to the extent such breach occurred during the period from July 1, 2009 through the First Amendment Effective Date. This waiver shall be effective only for the specific instance and for the specific purpose set forth herein.Except as set forth in this Section 18, nothing in this Amendment 5432461v.2 25690/685 constitutes a waiver of (i) any existing or future Defaults under the Loan Documents or (ii) any other provision of the Credit Agreement or other Loan Documents. §18.Conditions to Effectiveness.This Amendment shall become effective as of the date set forth above upon the receipt by the Administrative Agent of the following items: (a)there shall exist no Default immediately after giving effect to this Amendment; and (b)the Administrative Agent shall have received a counterpart signature page to this Amendment, duly executed and delivered by the Borrower, each Guarantor, the Majority Lenders, the Majority Revolver Lenders and Majority Term B Lenders; and (c)the Administrative Agent and the Lenders shall have received a legal opinion of counsel to the Credit Parties, which shall be in form, scope and substance reasonably satisfactory to the Administrative Agent and include, without limitation (i) opinions regarding FCC matters, and (ii) an unqualified no conflicts opinion with respect to (A) the Credit Agreement, (B) the Loan Documents, (C) the Nexstar Loan Documents and (D)all public and other indebtedness of each Nexstar Entity and each Mission Entity, including without limitation, the Unsecured Notes (as defined in the Nexstar Credit Agreement); and (d)the representations and warranties set forth in Section 21 of this Amendment shall be true and correct as of the date of this Amendment; and (e)the Administrative Agent shall have received, in form and substance reasonably acceptable to it, all resolutions, incumbency certificates, certificates of no default, and such other certificates and documents as reasonably requested by the Administrative Agent or Majority Lenders; and (f)the Administrative Agent shall have received, for the pro rata account of the Lenders timely executing and delivering a signature page to this Amendment, an amendment fee equal to one hundred basis points (1.00%) of the Commitment of, and outstanding principal amount of the TermB Loan held by, each such Lender; and (g)the Administrative Agent shall have received all other invoiced fees and expenses due and owing in connection with this Amendment; and (h)amendments and restatements of each of the Security Documents and each Guaranty Agreement, and, at the request of the Administrative Agent, confirmations and affirmations of any of the other Loan Documents by the applicable Credit Parties, in each case reasonably acceptable to the Administrative Agent and the Majority Lenders, provided that, amendments and restatements of the Security Documents and Guaranty Agreements shall contain a provision incorporating by reference all covenants and agreements of the Borrower and the Nexstar Borrower contained in Articles VI and VII of the Credit Agreement and the Nexstar Credit Agreement (including all exhibits, schedules and defined terms referred to therein) and all such covenants and agreements so incorporated shall survive any termination, cancellation, discharge or replacement of either (i) the Credit Agreement or (ii)the Nexstar Credit Agreement); and 5432461v.2 25690/685 the Administrative Agent shall have received a duly-executed Second Amendment to the Nexstar Credit Agreement (the “Nexstar Second Amendment”) on terms acceptable to the Administrative Agent and Majority Lenders; and (i)evidence satisfactory to the Administrative Agent of the removal of all anti-assignment or anti-encumbrance clauses in all Nexstar/Mission Agreements; and (j)the Administrative Agent shall have received (i) a Compliance Certificate in the form of Exhibit C attached hereto, prepared by the principal financial or accounting officer of the Borrower and (ii) a Compliance Certificate in the form of Exhibit C attached to the Nexstar Second Amendment, which attaches a schedule in form and detail reasonably satisfactory to the Administrative Agent of Consolidated Total Debt, Consolidated Operating Cash Flow, Consolidated Net Income, Consolidated Total Leverage Ratio, Consolidated Senior Leverage Ratio, Consolidated Interest Coverage Ratio, Consolidated Fixed Charge Coverage Ratio and other financial covenant related calculations, each calculated pursuant to the applicable definitions set forth in the Nexstar Credit Agreement attached as Annex I to the Nexstar Second Amendment and as of the date hereof (provided that with respect to Consolidated Operating Cash Flow and Consolidated Net Income, such calculation shall be for the Measurement Period ending on the last day of the most recently completed fiscal quarter of the Borrower for which financial statements have been delivered) in each case demonstrating compliance with the applicable financial covenants set forth in Section7.09 of the Nexstar Credit Agreement attached as Annex I to the Nexstar Second Amendment, prepared by the principal financial or accounting officer of the Nexstar Borrower; and (k)the Borrower shall have paid all reasonable invoiced fees and expenses of the Administrative Agent's counsel, Winstead PC. §19.Affirmation of Mission Entities.Each of the Mission Entities hereby affirms its Obligations under the Credit Agreement, each of the other Loan Documents to which each is a party, and each of the Mission Loan Documents to which each is a party, and each hereby affirms its absolute and unconditional promise to pay to the Lenders the Loans and all other amounts due (i) under the Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under the Nexstar Credit Agreement and the Nexstar Loan Documents. §20.Representations and Warranties.Each of the Mission Entities represents and warrants to the Administrative Agent and the Lenders as follows: (a)Representations and Warranties.Each of the representations and warranties contained in ArticleV of the Credit Agreement were true and correct in all material respects (except to the extent such representations and warranties are already qualified by materiality, in which case, such representations and warranties were true and correct in all respects) when made.Each of the representations and warranties contained in ArticleV of the Credit Agreement are true and correct in all material respects on and as of the date hereof (giving effect to this Amendment and giving effect to the amended and added Schedules to the Credit Agreement attached in Annex II hereto), except to the extent such representations and warranties are already qualified by materiality, in which case, such representations and warranties are true and correct in all respects and to the extent that such representations and warranties relate 5432461v.2 25690/685 specifically to a prior date.Each of the Schedules attached to the Credit Agreement, as amended by this Amendment, and attached to each of the Loan Documents as amended in connection with this Amendment, reflects disclosures and information that is true, complete and accurate. (b)Enforceability.The execution and delivery by the Mission Entities of this Amendment, and the performance by the Mission Entities of this Amendment and the Credit Agreement, as amended hereby, and each of the Loan Documents (and amendments, restatements and substitutions therefore in connection with this Amendment) are within the corporate authority of each of the Mission Entities and have been duly authorized by all necessary corporate proceedings.This Amendment and the Credit Agreement, as amended, and each of the Loan Documents (and amendments, restatements and substitutions therefore in connection with this Amendment) hereby, constitute valid and legally binding obligations of each of the Mission Entities, enforceable against it in accordance with their terms, except as limited by bankruptcy, insolvency, reorganization, moratorium or similar laws relating to or affecting the enforcement of creditors' rights in general. (c)No Default.After giving effect to this Amendment, no Default has occurred and is continuing, and no Default will result from the execution, delivery and performance by the Mission Entities of this Amendment, the other Loan Documents or from the consummation of the transactions contemplated herein. (d)Disclosure.None of the information provided to the Administrative Agent and the Lenders on or prior to the date of this Amendment contained any untrue statement of material fact or omitted to state any material fact (known to any of the Mission Entities in the case of any document or information not furnished by any such Mission Entity) necessary in order to make the statements herein or therein not misleading.On the date hereof, none of the Mission Entities possess any material information with respect to the operations, business, assets, properties, liabilities (actual or contingent) or financial condition of the Mission Entities taken as a whole as to which the Lenders do not have access. §21.No Other Amendments, etc.Except as expressly provided in this Amendment, (a)all of the terms and conditions of the Credit Agreement and the other Loan Documents (as amended and restated in connection herewith, if applicable) remain unchanged, and (b)all of the terms and conditions of the Credit Agreement, as amended hereby, and of the other Loan Documents (as amended and restated in connection herewith, if applicable) are hereby ratified and confirmed and remain in full force and effect.Nothing herein shall be construed to be an amendment, consent or a waiver of any requirements of any Mission Entity or of any other Person under the Credit Agreement or any of the other Loan Documents except as expressly set forth herein or pursuant to a written agreement executed in connection herewith.Nothing in this Amendment shall be construed to imply any willingness on the part of the Administrative Agent or any Lender to grant any similar or future amendment, consent or waiver of any of the terms and conditions of the Credit Agreement or the other Loan Documents. §22.Release.In order to induce the Administrative Agent and the Lenders to enter into this Amendment, each of the Mission Entities acknowledges and agrees that:(i)none of the Mission Entities, Credit Parties or any of their Affiliates have any claim or cause of action 5432461v.2 25690/685 against the Administrative Agent or any Lender (or any of their respective directors, officers, employees or agents); (ii)none of the Mission Entities, Credit Parties or any of their Affiliates have any offset right, counterclaim, right of recoupment or any defense of any kind against the Mission Entities', Credit Parties' or any of their Affiliates' obligations, indebtedness or liabilities to the Administrative Agent or any Lender; and (iii)each of the Administrative Agent and the Lenders has heretofore properly performed and satisfied in a timely manner all of its obligations to the Mission Entities, Credit Parties and any of their Affiliates.Each of the Mission Entities, Credit Parties and their Affiliates wishes to eliminate any possibility that any past conditions, acts, omissions, events, circumstances or matters would impair or otherwise adversely affect any of the Administrative Agent's and the Lenders' rights, interests, contracts, collateral security or remedies.Therefore, each of the Mission Entities, Credit Parties and each of their Affiliates unconditionally releases, waives and forever discharges (A)any and all liabilities, obligations, duties, promises or indebtedness of any kind of the Administrative Agent or any Lender to the Borrower, except the obligations to be performed by the Administrative Agent or any Lender on or after the date hereof as expressly stated in this Amendment, the Credit Agreement and the other Loan Documents, and (B)all claims, offsets, causes of action, right of recoupment, suits or defenses of any kind whatsoever (if any), whether arising at law or in equity, whether known or unknown, which any Mission Entity, Credit Party or any of their Affiliates might otherwise have against the Administrative Agent, any Lender or any of their respective directors, officers, employees or agents, (the Administrative Agent, the Lenders and their respective directors, officers, employees and agents, are collectively referred to herein as the "Lender Parties") in either case (A) or (B), on account of any past or presently existing condition, act, omission, event, contract, liability, obligation, indebtedness, claim, cause of action, defense, circumstance or matter of any kind.Each of the Nexstar Entities, Credit Parties and each of their Affiliates agree not to sue any of the Lender Parties or in any way assist any other person or entity in suing any of the Lender Parties with respect to any claim released herein.This release provision may be pleaded as a full and complete defense to, and may be used as the basis for an injunction against, any action, suit, or other proceeding which may be instituted, prosecuted, or attempted in breach of the release contained herein. §23.Execution in Counterparts.This Amendment may be executed in any number of counterparts and by each party on a separate counterpart, each of which when so executed and delivered shall be an original, but all of which together shall constitute one instrument.In proving this Amendment, it shall not be necessary to produce or account for more than one such counterpart signed by the party against whom enforcement is sought. §24.Interpretation.This Amendment, the Credit Agreement and the other Loan Documents are the result of negotiation among, and have been reviewed by counsel to, among others, the Administrative Agent and the Borrower and are the product of discussions and negotiations among all parties.Accordingly, this Amendment, Credit Agreement and the other Loan Documents are not intended to be construed against the Administrative Agent or any of the Lenders merely on account of the Administrative Agent's or any Lender's involvement in the preparation of such documents. §25.Loan Document.This Amendment is a Loan Document under the terms of the Credit Agreement, and any breach of any provision of this Amendment shall be a Default under the Credit Agreement (as applicable). 5432461v.2 25690/685 Consent regarding Security Documents and Guaranty Agreements.The Majority Lenders and Majority Revolver Lenders hereby consent to amendments and restatements of each of the Security Documents and the Guaranty Agreements to conform to the provisions of this Amendment.The Majority Lenders and Majority Revolver Lenders hereby authorize the Collateral Agent and the Administrative Agent, on behalf of the Lenders, to execute and deliver such amendments and restatements to each of the Security Documents and each of the Guaranty Agreements. §26.Miscellaneous.This Amendment shall be governed by, an construed in accordance with, the law of the State of New York applicable to agreements made and to be performed entirely within such state; provided that the Administrative Agent and each Lender shall retain all rights arising under Federal Law.The captions in this Amendment are for convenience of reference only and shall not define or limit the provisions hereof.The Borrower agrees to pay to the Administrative Agent, on demand by the Administrative Agent, all reasonable costs and expenses incurred or sustained by the Administrative Agent in connection with the preparation of this Amendment, including reasonable legal fees in accordance with Section 11.04 of the Credit Agreement. [Remainder of Page Intentionally Left Blank] 5432461v.2 25690/685 Final Execution Version IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a sealed instrument as of the date first set forth above. The Borrower: NEXSTAR BROADCASTING, INC. By:/s/ David S.
